DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 12/06/2021, 9/01/2021, 12/18/2020 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 7-9, 12, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2010/0296163 A1 to Saarikko (hereinafter “Saarikko”).
	Regarding claim 1, Saarikko discloses a waveguide display (Fig. 2, para. 0057, exit pupil expander 10; para. 0055, light guide plates have total internal reflection TIR; para. 0061, TIR inside plates; para. 0001, display device) disposed in glasses (para. 0081, wearable, bring-to-the-eye product for viewing), the waveguide display comprising: a first pupil expander assembly 

Regarding Claim 8, Saarikko discloses the waveguide display of claim 1, wherein the second pupil expander assembly (second EPE substrate/plate 14) comprises: a second input coupling element (Fig. 7a, para. 0059, in-coupling grating 14-1) operable to receive image data from a second projector (para. 0055, 16 from microdisplay 7); a first orthogonal pupil expander (para. 0072, intermediate diffractive element / grating 24, [orthogonally directing optical rays, as depicted in Fig. 7a]) optically coupled to the input coupling element ([as depicted in Fig. 7a]); and a first exit pupil expander (para. 0061, user can see the optical beams by out-coupling diffraction grating 14-2a) optically coupled to the first orthogonal pupil expander ([as depicted in Fig. 7a]).
Regarding claim 9, Saarikko disclose waveguide display of claim 1, wherein the first input coupling element or the second input coupling element includes an input coupling grating (Fig. 3).

Regarding claim 12, Saarikko discloses a waveguide display comprising a first and second pupil expander as already discussed above regarding claim 1, and wherein the first pupil 
Regarding claim 18, Saarikko discloses a waveguide display as already discussed above regarding claim 12, and wherein the second pupil expander assembly comprises a second input coupling element, a second orthogonal pupil expander, and a second exit pupil expander, as already discussed above regarding claim 8.

Regarding claim 19, Saarikko discloses a waveguide display device of claim 12, wherein the first exit pupil expander directs light toward an eye of a user (Fig. 2).
Regarding claim 20, Saarikko discloses a waveguide display device of claim 12, wherein output light exits the first exit pupil expander at a non-normal angle (i.e. solid and dotted arrows in Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-6, 10-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saarikko in view of US Patent Application Publication No. US 2016/0026253 A1 to Bradski et al. (hereinafter “Magic Leap”).
	Regarding Claim 2, Saarikko discloses the waveguide display of claim 1, including the first pupil expander assembly and the second pupil expander assembly, as outlined above. Saarikko fails to explicitly disclose disposed in a first lens frame of the glasses.  Magic Leap generally teaches systems for creating virtual and augmented reality (Title). Further, Magic Leap discloses a lens frame of glasses (Fig. 4A, para. 0233, eyeglasses mounted on user's head; para. 0214, user wearing frame 64; [glasses interpreted as a pair of lenses set in a frame resting on the nose and ears, accordingly, Fig. 4/A depicts a right lens frame of the glasses]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the present application to modify Saarikko with the teaching of Magic Leap for the purpose of a virtual or augmented reality experience of a user, and mounted on a user's head (Magic Leap, para. 0233). 

Regarding Claim 3, modified Saarikko discloses the waveguide display of claim 2, wherein the first field of view ([optical rays 16, the solid arrows are projected inwardly towards the left eye of Fig. 21) is centered at a position between a center ([interpreted as corresponding to 
It would have been obvious to one of ordinary skill in the art before the filing date of the present application to modify Saarikko with the teaching of Magic Leap for the purpose of a wearable AR device (Magic Leap, para. 0024).

Regarding Claim 4, modified Saarikko discloses the waveguide display of claim 3, wherein the second field of view ([optical rays 18, the dashed arrows projected outwardly/ peripherally towards the left eye of Fig. 21) is centered at a position between the center and a peripheral region ([i.e., the leftmost extent of EPEs 12 and 141). 
 Regarding Claim 5, Saarikko discloses the waveguide display of claim 1, including the first field of view and the second field of view, as outlined above. Saarikko fails to explicitly disclose the fields of view are tiled. Magic Leap teaches fields of view are tiled (Fig. 58, para. 0222, narrow field sub-images are tiled). 
It would have been obvious to one of ordinary skill in the art before the filing date of the present application to modify Saarikko with the teaching of Magic Leap for the purpose of a narrow field of view sub-image which is tiled with other narrow field of view sub-images to form a composite wide field of view image (Magic Leap, para. 0222). 

Regarding Claim 6, Saarikko discloses the waveguide display of claim 1, including a portion of the first field of view and a portion of the second field of view ((portions of optical rays 16 and 18 extent, as generally depicted in Fig. 1). Saarikko fails to explicitly disclose the portions overlap. Magic Leap teaches overlap (Fig. 16N, para. 0372, overlap). 
It would have been obvious to one of ordinary skill in the art before the filing date of the present application to modify Saarikko with the teaching of Magic Leap for the purpose of optical configurations that allow for slight magnification of beams that hit a display plane, this allowing for a better fill factor (Magic Leap, para. 0372). 

Regarding claims 10-11, Saarikko discloses the waveguide display of claim 1, and Sarrikko in view of Magic Leap renders obvious the waveguide display disposed in a lens frame as already discussed above regarding claim 2. However, Sarrikko fails to explicitly disclose the use of a third and fourth pupil expander assemblies disposed on a left waveguide display disposed on a left lens frame, as claimed in claim 10.
On the other hand, the use of right and left waveguide displays disposed in right and left lens frame of head mounted display device is well known and common in the art. The use of right and left displays allow for stereoscopic image projection which is widely known and adapted in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the present application to modify Saarikko with the teaching of Magic Leap for the purpose of stereoscopic display.



It would have been obvious to one of ordinary skill in the art before the filing date of the present application to modify Saarikko with the teaching of Magic Leap for the purpose of a virtual or augmented reality experience of a user, and mounted on a user's head (Magic Leap, para. 0233). 

Regarding Claim 14, modified Saarikko discloses the waveguide display of claim 13, wherein the first field of view ([optical rays 16, the solid arrows are projected inwardly towards the left eye of Fig. 21) is centered at a position between a center ([interpreted as corresponding to the center of the left eye, which is depicted centered on the left side of the EPEs 12 and 14]) and an inside region ([interpreted as the Z axis]).  Saarikko fails to explicitly disclose the first lens frame has a nasal region, a peripheral region, and a center disposed between the nasal region and the peripheral region. Magic Leap teaches the right lens frame has a nasal region ([at the nose, as depicted in Fig. 4A]), a peripheral region ([Fig. 4A, right lens frame extent towards the earl), and a center disposed between the nasal region and the peripheral region ([center, as generally depicted in Fig. 4A]). 


Regarding Claim 15, modified Saarikko discloses the waveguide display of claim 14, wherein the second field of view ([optical rays 18, the dashed arrows projected outwardly/ peripherally towards the left eye of Fig. 21) is centered at a position between the center and a peripheral region ([i.e., the leftmost extent of EPEs 12 and 141). 
 Regarding Claim 16, Saarikko discloses the waveguide display of claim 12, including the first field of view and the second field of view, as outlined above. Saarikko fails to explicitly disclose the fields of view are tiled. Magic Leap teaches fields of view are tiled (Fig. 58, para. 0222, narrow field sub-images are tiled). 
It would have been obvious to one of ordinary skill in the art before the filing date of the present application to modify Saarikko with the teaching of Magic Leap for the purpose of a narrow field of view sub-image which is tiled with other narrow field of view sub-images to form a composite wide field of view image (Magic Leap, para. 0222). 

Regarding Claim 17, Saarikko discloses the waveguide display of claim 12, including a portion of the first field of view and a portion of the second field of view ((portions of optical rays 16 and 18 extent, as generally depicted in Fig. 1). Saarikko fails to explicitly disclose the portions overlap. Magic Leap teaches overlap (Fig. 16N, para. 0372, overlap). 
It would have been obvious to one of ordinary skill in the art before the filing date of the present application to modify Saarikko with the teaching of Magic Leap for the purpose of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874